UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4374


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAVAR RESHAUD FORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:13-cr-00163-JRS-1)


Submitted:   November 20, 2014            Decided:   November 26, 2014


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Mary E. Maguire, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Michael A. Jagels, Special
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lavar    Reshaud   Ford      was    convicted       following     a    jury

trial     of    being    a   felon     in       possession    of     a   firearm      and

ammunition, in violation of 18 U.S.C. § 922(g)(1) (2012).                            Ford

appeals, challenging the district court’s denial of his Rule 29

motions for a judgment of acquittal.

               We review the district court’s denial of a Rule 29

motion de novo.          United States v. Jaensch, 665 F.3d 83, 93 (4th

Cir. 2011).        We must sustain the jury’s verdict if “there is

substantial evidence in the record, when viewed in the light

most favorable to the government, to support the conviction.”

Id. (internal quotation marks omitted).                      “Substantial evidence

is evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                  Id. (alteration and internal

quotation marks omitted).             “Reversal for insufficient evidence

is reserved for the rare case where the prosecution’s failure is

clear.”        United States v. Ashley, 606 F.3d 135, 138 (4th Cir.

2010) (internal quotation marks omitted).

               To convict Ford of being a felon in possession of a

firearm    and     ammunition,       the    Government       had    to   prove       three

elements:          (1)    Ford    knowingly         possessed       a    firearm       and

ammunition; (2) Ford had a prior felony conviction; and (3) the

firearm and ammunition traveled in interstate commerce.                          United

                                            2
States    v.    Royal,       731   F.3d    333,    337     (4th    Cir.     2013),   cert.

denied, 134 S. Ct. 1777 (2014).                    Ford concedes that he had a

prior    felony      conviction      and    that    the       firearm    and     ammunition

traveled in interstate commerce. However, he argues that the

Government       did    not    establish       that      he     actually    possessed    a

firearm and ammunition.

               Possession may be proved by showing that Ford actually

possessed       a   firearm        and    ammunition       by     exercising       physical

control over them.             United States v. Scott, 424 F.3d 431, 435

(4th    Cir.     2005).        Because      the    Government        introduced      ample

circumstantial evidence from which a reasonable factfinder could

conclude       beyond    a    reasonable     doubt        that    Ford     had    exercised

physical control over a loaded handgun, we conclude that there

is sufficient evidence to support the jury’s finding that Ford

possessed a firearm and ammunition.                       Thus, the district court

did not err by denying Ford’s Rule 29 motions.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented       in     the   materials

before   this       court    and    argument      would    not    aid    the     decisional

process.

                                                                                   AFFIRMED




                                             3